Name: Commission Regulation (EEC) No 651/93 of 19 March 1993 adopting interim protective measures on applications for STM licences in the pigmeat sector submitted for trade with Portugal during the period 8 to 31 March 1993
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 3. 93 Official Journal of the European Communities No L 69/35 COMMISSION REGULATION (EEC) No 651/93 of 19 March 1993 adopting interim protective measures on applications for STM licences in the pigmeat sector submitted for trade with Portugal during the period 8 to 31 March 1993 Whereas the licence applications lodged between 1 and 7 March 1993 cover the maximum quantity set for Group 2 products during the first quarter of 1993 ; whereas, therefore, as an interim protective measure, no further licences should be issued, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Acts of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 3816/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal and originating in the other Member States ('), as last amended by Regulation (EEC) No 3834/92 (2), set the indicative ceilings applicable in the pigmeat sector and the maximum quantities for which STM licences may be issued during the first quarter of 1993 ; Whereas Article 252 (1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Article 1 The issue of STM licences for Group 2 products against applications lodged between 8 and 31 March 1993 is hereby suspended. Article 2 This Regulation shall enter into force on 20 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1993. For the Commission Ren £ STEICHEN Member of the Commission (') OJ No L 366, 29. 12. 1990, p. 33. 0 OJ No L 387, 31 . 12. 1992, p. 58 .